Citation Nr: 1409189	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-37 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy.  

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Lawson, Christopher


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in March 2010, and a transcript of the hearing is associated with his claims folder.  At the time of the hearing, the Veteran submitted additional documentary evidence with a waiver of initial RO consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has appealed for a higher rating for his service-connected diabetes mellitus and for TDIU.  During his testimony on appeal, he indicated that he has been awarded Social Security Administration disability insurance benefits, and it was not clear from the testimony as to whether those records would contain any information relevant to the claims at issue.  Accordingly, all records used by the Social Security Administration to render its decision, as well as the decision itself, should be obtained.  It was also learned from the Veteran's hearing testimony that he has been receiving ongoing VA and private treatment which may be relevant to his claims.  Accordingly, on remand, the RO should secure all VA and private medical records of treatment which the Veteran has received since the July 2008 date of claim, which are not already of record.  This should include all records of treatment which the Veteran has received from Dr. HM, who provided an opinion without reasons in January 2010 that the Veteran's diabetes mellitus requires regulation of activities.  VA has a duty to assist a claimant with obtaining relevant evidence.  38 C.F.R. § 3.159 (2013).  

The Veteran also testified in March 2010 that his diabetes mellitus had become worse in the past year, and the most recent VA examination report is dated in October 2008, over five years ago.  Accordingly, another VA examination is required.  

The Veteran has alleged that a combination of service-connected disabilities renders him unemployable.  Accordingly, on remand, a VA examiner should consider the effects of all of the Veteran's service-connected disabilities and render an opinion as to whether they render him unable to secure or follow substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all relevant medical records of treatment which the Veteran has received since July 2008, which are not already of record, as well as all records used by the Social Security Administration in granting the Veteran's Social Security Administration disability insurance benefits, as well as the Social Security Administration decision itself.  

2.  Thereafter, schedule the Veteran for a VA examination for his diabetes mellitus.  Provide the examiner with the claims file for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  

The examiner should identify all residuals attributable to the Veteran's service-connected diabetes mellitus.

The examiner should state whether or not the Veteran's diabetes mellitus requires regulation of activities (i.e., avoidance of strenuous occupational and recreational activities), and explain why.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  After the above development is completed, the Veteran should be scheduled for an appropriate VA medical examination for the purpose of determining the combined effect of all of his service-connected disabilities (PTSD, diabetes mellitus with diabetic retinopathy, peripheral neuropathy of the right and left upper and lower extremities, duodenal ulcer, and erectile dysfunction) on his ability to secure or follow substantially gainful employment.  

The examiner must offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected disabilities when considered together preclude the Veteran from securing or following all forms of substantially gainful employment.  Reasons for such opinion should be furnished.

4.  Thereafter, again consider the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


